DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-20, filed 4/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masserot et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masserot et al (US 2015/0362893).
Claims 1, 10 and 19
Masserot discloses a method comprising: capturing, by an image sensor (par. 0061-0062) of a computing device (par. 0063, computing device such as a smartphone) comprising one or more processors and a storage device (par. 0074, memory for saving data), 
(par. 0008-0010, capturing images of the watch with the smartphone; processing the images to determine accurately the displayed angular positions of the pointers; send correction data from the smartphone to the watch); 
storing, by the one or more processors of the computing device, the one or more images to the storage device (par. 0074, memory for saving data); 
analyzing, by the one or more processors of the computing device, the one or more images to determine one or more aspects of the wearable device (par. 0080, a picture of the watch is taken at the smartphone in order to determine the actual position of the pointers; par. 0092, the smartphone compares the watch assumed positions to the positions determined by the image analysis); and 
configuring, by the one or more processors of the computing device, the wearable device using the one or more aspects of the wearable device (par. 0011, carry out at the watch an appropriate correction so that the pointers are caused to display the current absolute time; par. 0014, the wristwatch has an hour pointer and a minute pointer arranged coaxially, thereby a conventional aspect of the watch is provided).
Claims 2 and 11
Masserot discloses receiving, by the one or more processors of the computing device, indication that the wearable device has started a pairing process with a second electronic device prior to receiving the one or more images corresponding to the wearable device (abstract and par. 0013, interaction between a smartphone and a watch, which are able to be in communication through a wireless remote short-range 
smartphone), 
wherein the one or more images corresponding to the wearable device include at least one image of the wearable device positioned on a body part of a user (fig. 1; par. 0045, a wrist watch that can be worn by a user; par. 0080, a calibration method for using a smartphone to capture an image of a watch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masserot et al (US 2015/0362893) and Hong et al (US 2015/0085621).
As per Claims 3 and 12, Masserot discloses a wrist watch that can be worn by a user; par. 0080, a calibration method for using a smartphone to capture an image of a watch (fig. 1; par. 0045).  Masserot does not specifically disclose the wearable device is a smartwatch and the body part is a wrist of the user, and wherein the one or more aspects of the wearable device are selected from a group consisting of: determination of which wrist of the user the smartwatch is being worn on, a determination of whether the smartwatch is positioned on an inside or an outside of the wrist of the user, and a determination of an orientation of a crown of the smartwatch.  However, Hong discloses detecting positions of a smartwatch put on a wrist of a user; a position sensing means may the wearable device is a smartwatch and the body part is a wrist of the user); the smartwatch may detect the outward snap motion or an inward snap motion; the smartwatch may detect a rotation angle of the wrist of the user that can rotate outward or inward (par. 0044, the one or more aspects of the wearable device are selected from a group consisting of: determination of which wrist of the user the smartwatch is being worn on, a determination of whether the smartwatch is positioned on an inside or an outside of the wrist of the user, and a determination of an orientation of a crown of the smartwatch).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masserot’s method of calibrating a watch using a computing device to include Hong’s teaching of detecting aspects of a watch such as detecting a rotation of a smartwatch, because as Hong says, it is possible to prevent malfunction of the watch due to unintentional movement or rotation of the arm of the user, when such movements may execute a command (par. 0045).

Claims 5, 6, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masserot et al (US 2015/0362893) and Pisoni (US 10,019,654).
Claims 5 and 14 
Masserot does not disclose the analyzing the one or more images to determine the one or more aspects of the wearable device comprises assigning a confidence score to each of the one or more aspects of the wearable device subsequent to determination of the one or more aspects of the wearable device.  However, Pisoni discloses methods, systems and apparatus for enabling a mobile device to recognize specific objects depicted in an image (col. 1, lines 25-27); a deep neural network may analyze feature data for an image (col. 18, line 1); when a confidence score does not satisfy a threshold confidence score and a  to modify Masserot’s method of configuring a watch to include Pisoni’s teaching of a mobile device configured to recognize specific objects depicted in an image and to enable a user to capture images using an integrated camera; and an image analysis system, which performs object recognition on an image to detect objects depicted in the image and analyze captured images, and also assigning a confidence score because the confidence score may represent the likelihood that the object depicted in the captured image exists in a desired region of the image or that satisfies other desired condition so that the confidence score may indicate whether an image depicts a desired content.
Claims 6, 15 and 20
See claim 5.  Masserot does not disclose causing display, by the one or more processors, of a request to confirm a first aspect of the one or more aspects in 
being less than a predetermined threshold; 
configuring the wearable device, by the one or more processors of the computing device, in accordance with the first aspect in response to receiving confirmation of the first aspect indicated by the request; and 
configuring the wearable device, by the one or more processors of the computing device, in accordance with a second aspect of the one or more aspects in response to a determination that a corresponding confidence score assigned to the second aspect is at least equal to the predetermined threshold.
However, Pisoni discloses when a confidence score satisfies a threshold confidence score, a training system may determine that a respective predicted object for the confidence score applies to the corresponding object; when none of the confidence scores satisfies a threshold confidence score, the training system may determine that multiple objects may be represented by corresponding image data, or that the deep neural network is unable to detect an object for which the deep neural network is trained; the training system may discard output data for regions for which a corresponding confidence score, e.g., an object confidence score, does not satisfy a threshold confidence score, for example, the training system may discard output data for regions that have a confidence score below fifty percent; and after discarding output data for regions with a confidence score that does not satisfy a threshold confidence score, the training system may perform an iterative process for the output data beginning with output data with a lowest confidence score or a highest confidence score (col. 11, lines 60-67, causing display, by the one or more processors, of a request to confirm a first aspect of the one or more aspects in response to a corresponding confidence score assigned to the first aspect being less than a predetermined threshold);
	Pisoni teaches the feature extraction system generates instructions to cause presentation of a user 
configuring the wearable device, by the one or more processors of the computing device, in accordance with the first aspect in response to receiving confirmation of the first aspect indicated by the request);
Pisoni teaches receiving for some objects a corresponding confidence score indicating a likelihood that the object is of the object sub-type; determining whether to create multiple portions of data for the image that each include a proper subset of data for the image may include determining for each of the confidence scores whether the corresponding confidence score satisfies a threshold confidence score (col. 5, lines 11-19, configuring the wearable device, by the one or more processors of the computing device, in accordance with a second aspect of the one or more aspects in response to a determination that a corresponding confidence score assigned to the second aspect is at least equal to the predetermined threshold).       

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masserot et al (US 2015/0362893) and Watanabe et al (US 2020/0379411).
As per Claims 7 and 16, Masserot does not disclose the one or more aspects of the wearable device comprise a physical orientation of the wearable device with respect to a body part of a user on which the wearable device is coupled, the method further comprising: determining, by the one or more processors of the .  However, Watanabe discloses an analog electronic watch system and an analog electronic watch having a dial plate on which indexes are formed and indicators configured to rotate on the dial plate; and a terminal appliance including a communication unit for transmitting/receiving time information to/from an external appliance, and imaging unit configured to image the dial plate and generate an image of the indicators and the dial plate, and a controller on the terminal side configured to detect current display positions of the indicators based on the indexes  in the image of the indicators and the dial plate, generate current display time information based on the current display positions, and generate display time correction information based on a difference between the current display time information and watch’s internal time information received from the analog electronic watch (par. 0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masserot’s method and system for configuring a watch to include Watanabe’s teaching of capturing an image of a watch to detect display positions of the watch’s indicators in order to correct display positions of the indicators because, as Watanabe says, it reduces the time required for display time correction by automatically adjusting the indicators to be positioned at a reference position based on the display time correction information.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masserot et al (US 2015/0362893) and Mullins et al (US 2016/0054791 A1).
As per Claims 8 and 17, Masserot does not disclose the one or more aspects of the 

model of the wearable device, a size of the wearable device, a tightness of a band of the wearable device on a body part of a user, a material of the wearable device, a material of the band of the wearable device, a color of the wearable device, and a color of the band of the wearable device.  However, Mullins discloses a system and method for navigating augmented reality (AR) content with a wearable device (par. 0001; abstract); a head mounted device (HMD) identifies a smartwatch, both devices are paired (par. 0073, lines 1-4); gestures are detected on the face of the smartwatch (par. 0078, lines 1-4); feature points on the smartwatch are identified, for example, the size and shape of the smartwatch, and an AR menu is mapped to feature points on the smartwatch (par. 0081, lines 1-11), wherein the features of the smartwatch are detected using an optical device of the HMD to capture the image of the smartwatch (par. 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masserot’s method and system for configuring a watch to include Mullins’ teaching of navigating augmented reality content using a watch because, as explained by Mullins, characteristics of a displayed object, such as the size and orientation of a menu, can be determined based on an image of the watch which is convenient because a user does not have to open windows and interact with menus to make any changes to displayed objects or content.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masserot et al (US 2015/0362893) and Antognini (US 2015/0029826).
As per Claims 9 and 18, Masserot does not disclose the analyzing the one or more images to determine the one or more aspects of the wearable device comprises: detecting a graphical code displayed on the wearable device; and analyzing the .  However, Antognini discloses a method and system of communication between a smartphone and a digital watch; signals can be generated by the user and sent to the smartphone; the user may send signals such as text messages, email address or URL for a recipient of a picture taken by the watch’s camera; another manner of the watch generating a signal is by the watch taking a picture of a machine-readable code or other machine-recognizable mark or feature whereby a particular meaning could be extracted from that picture as might be the case with a barcode (par. 0028).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Masserot’s method and system for configuring a watch to include Antognini’s teaching of detecting and analyzing a graphical code to communicate with an external device because the user is enabled to control the watch, send and/or receive information without others noticing.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hong discloses detecting positions of a smartwatch put on a wrist of a user; a position sensing means may include a camera sensor among other sensors; the smartwatch may detect the outward snap motion or an inward snap motion; the smartwatch may detect a rotation angle of the wrist of the user that can rotate outward or inward.  
Vanoni discloses a method for authenticating a user based on biometric features extracted from image frames corresponding to a portion of a user’s hand and/or wrist; the image frames being captured with a camera of a wearable device; confirming the biometric authentication and/or verifying his liveness 
Hong and Vanoni do not teach or suggest configuring the wearable device in accordance with a first aspect in response to receiving confirmation of the first aspect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        











October 6, 2021